Exhibit 10.3

 

EXECUTION VERSION

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2018-FL1, LTD.
CLASS A NOTES, CLASS A-S NOTES, CLASS B NOTES, CLASS C NOTES AND CLASS D NOTES

 

--------------------------------------------------------------------------------

 

Placement Agreement

 

Dated as of May 23, 2018

 

J.P. Morgan Securities LLC
383 Madison Avenue, 8th Floor
New York, New York 10179

 

Ladies and Gentlemen:

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2018-FL1, LTD. (the “Issuer”) and
ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2018-FL1, LLC (the “Co-Issuer” and,
together with the Issuer, the “Co-Issuers”), propose to issue their $308,000,000
Class A Senior Secured Floating Rate Notes Due 2028 (the “Class A Notes”), their
$50,400,000 Class A-S Senior Secured Floating Rate Notes Due 2028
(the “Class A-S Notes”), their $22,400,000 Class B Secured Floating Rate Notes
Due 2028 (the “Class B Notes”), their $23,100,000 Class C Secured Floating Rate
Notes Due 2028 (the “Class C Notes”) and their $37,100,000 Class D Secured
Floating Rate Notes Due 2028 (the “Class D Notes”).  In addition, the Issuer
proposes to issue its $30,800,000 Class E Floating Rate Notes Due 2028
(the “Class E Notes”) and its $22,400,000 Class F Floating Rate Notes due 2028
(the “Class F Notes” and, together with the Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes and Class E Notes, the “Notes”). 
The Issuer intends to issue 65,800 preferred shares, with a par value of U.S.
$0.0001 per share and a notional amount of U.S. $1,000 per share (the “Preferred
Shares” and, together with the Notes, the “Securities”).  The Co-Issuers have
engaged J.P. Morgan Securities LLC (the “Placement Agent”) to act as placement
agent in conjunction with the offer and sale of the Offered Notes (as defined
below) pursuant to this Placement Agreement (this “Agreement”).

 

The Notes shall be issued pursuant to an Indenture, to be dated as of June 14,
2018 (the “Indenture”), among the Co-Issuers, Arbor Realty SR, Inc. (including
any successor by merger, the “Seller” or the “Arbor Parent”), as Advancing
Agent, and U.S. Bank National Association, as Trustee (in such capacity,
the “Trustee”), and the Preferred Shares shall be issued pursuant to the
Governing Documents (as defined in the Indenture) of the Issuer, certain
resolutions of the board of directors of the Issuer passed prior to the issuance
of the Preferred Shares and the Preferred Share Paying Agency Agreement, to be
dated as of June 14, 2018  (the “Preferred Share Paying Agency Agreement”),
among the Issuer, U.S. Bank National Association, as preferred share paying
agent (the “Preferred Share Paying Agent”), and MaplesFS Limited, as share
registrar.  Capitalized terms used but not defined herein shall have the
meanings specified in the Offering Memorandum (as hereinafter defined) or, to
the extent not defined therein, in the Indenture.

 

1

--------------------------------------------------------------------------------


 

On the Closing Date, the Issuer will purchase the Mortgage Assets described and
listed in Annex A to the Offering Memorandum (collectively, the “Mortgage
Assets” and, with all other assets pledged to the Trustee on behalf of the
Secured Parties pursuant to the Indenture, the “Collateral”) from the Arbor
Parent.

 

As used herein, the term “Offered Notes” means the Class A Notes, the Class A-S
Notes, the Class B Notes, the Class C Notes and the Class D Notes, other than
the $55,000,000 of Class A Notes that are being acquired by JPMorgan Chase Bank,
National Association directly from the Co-Issuers on the Closing Date.

 

The Co-Issuers, the Arbor Parent and the Placement Agent agree as follows:

 

1.                                      Appointment of Placement Agent; Offer
and Sale of Notes.

 

(a)                                 The Co-Issuers and the Arbor Parent hereby
appoint the Placement Agent to act as placement agent in connection with the
offer and sale of the Offered Notes in accordance with the terms hereof, and the
Placement Agent hereby accepts such appointment in accordance with the terms
hereof.  Subject to the terms and conditions hereof and in reliance on the
representations and warranties herein set forth, the Co-Issuers agree to sell,
and the Arbor Parent agrees to cause to be sold, the Notes and the Placement
Agent agrees, on a best efforts basis, to (i) solicit offers to purchase the
Notes on behalf of the Co-Issuers from time to time in negotiated transactions
at various prices to be determined at the time of the sale and (ii) provide
customary facilitation of the offering and sale of the Offered Notes.  In
connection with acting as placement agent hereunder, the Placement Agent shall
have the right (but not the obligation) to purchase the Offered Notes and resell
the Offered Notes pursuant to the terms of this Agreement.  Each of the
Co-Issuers, the Arbor Parent and the Placement Agent agrees that, as to any and
all of the Offered Notes with respect to which the Placement Agent arranges the
sale pursuant to this Agreement, such Notes shall be offered and sold in
reliance on, among other things, the agreements, representations, warranties and
covenants of the Co-Issuers and the Arbor Parent contained herein and on the
terms and conditions and in the manner provided for herein; provided, however,
that the Placement Agent shall have no liability to the Co-Issuers, the Arbor
Parent or any of their respective affiliates in the event that any purchase or
sale is not consummated for any reason.  The Co-Issuers and the Arbor Parent
shall have the sole right to accept or reject any or all offers presented by the
Placement Agent in the sole and absolute discretion of the Co-Issuers and the
Arbor Parent.  The Co-Issuers shall direct the Placement Agent to remit the
aggregate purchase price for the Offered Notes (net of the advisory, structuring
and placement agent fee (the “Advisory, Structuring and Placement Agent Fee”)
set forth on Schedule I, which shall be retained by the Placement Agent) placed
pursuant hereto to an account specified by the Issuer.

 

(b)                                 The Placement Agent hereby represents,
warrants and agrees that:

 

(i)                                     it understands that the offer and sale
of the Offered Notes have not and will not be registered under the Securities
Act or registered or qualified under any applicable state securities laws and
that none of the Co-Issuers or the Arbor Parent is obligated to so register or
qualify the Offered Notes;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”);

 

(iii)                               (x) it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer to sell, the Offered
Notes or any interest therein by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act (“Regulation D”), including, but not limited to, any
advertisement, article, magazine or similar medium or broadcast over television
or radio or any seminar or meeting whose attendees have been invited by any
general solicitation or advertising (as those terms are used in Regulation D),
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act and (y) it has not solicited offers for or
offered or sold, and will not solicit offers for, or offer or sell, the Offered
Notes as part of their initial offering except on the terms set forth in the
Offering Memorandum (as defined below):  (A) within the United States (or to
U.S. persons within the meaning of Regulation S) to persons each of whom it
reasonably believes to be a Qualified Purchaser within the meaning of the
Investment Company Act of 1940 and that are either (1) QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and as to which in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Offered Notes is aware that such sale is being
made in reliance on Rule 144A or (2) institutions that are “accredited
investors” as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D
(“Institutional Accredited Investors”), who, in the case of purchasers described
in this clause (2), purchase the Offered Notes in certificated form for their
own account and for any discretionary account for which they are acquiring
securities and provide a letter in the form required under the Indenture or
(B) in accordance with the restrictions set forth in Annex A hereto;

 

(iv)                              (x) it has not provided, as of the date of
this Agreement, and covenants with the Co-Issuers that it will not provide, on
or prior to the Closing Date, to any Rating Agency or other “nationally
recognized statistical rating organization” (within the meaning of the Exchange
Act), any information, written or oral, relating to the Offered Notes, the
Collateral, the transactions contemplated by this Agreement or the Indenture or
any other information, that could be reasonably determined to be relevant to
determining an initial credit rating for the Notes (as contemplated by
Rule 17g-5(a)(3)(iii)(C) of the Exchange Act), without the prior consent of the
Co-Issuers, and (y) it covenants with the Co-Issuers that it will not provide to
any Rating Agency or other “nationally recognized statistical rating
organization” (within the meaning of the Exchange Act), any information, written
or oral, relating to the Offered Notes, the Collateral, the transactions
contemplated by this Agreement or the Indenture or any other information, that
could be reasonably determined to be relevant to undertaking credit rating
surveillance for the Offered Notes (as contemplated by
Rule 17g-5(a)(iii)(3)(D) under the Exchange Act), without the prior consent of
the Co-Issuers; provided, in the case of both (x) and (y), the Co-Issuers
acknowledge that they have requested that the Placement Agent participate in or
initiate communications with the Rating Agencies with respect to information
posted on the website established pursuant to Rule 17g-5 of the Exchange Act
(“Rule 17g-5”) throughout the transactions contemplated hereby or by the
Indenture and to provide for posting to such website any information relayed in
such

 

3

--------------------------------------------------------------------------------


 

communications to the extent not already posted on such website without
requesting the Co-Issuers’ specific prior consent and without the Co-Issuers’
participation, and any and all such communication shall be deemed to have been
consented to by the Co-Issuers; and

 

(v)                                 other than the Time of Sale Information, the
Indenture, the Offering Memorandum and the other Basic Documents (as defined in
Section 2(g) below), neither it nor any of its affiliates (including its agents
and representatives) has furnished or made available, or will furnish or make
available, to potential investors in the Offered Notes, without the prior
consent of the Co-Issuers and the Arbor Parent, any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Offered
Notes.

 

(c)                                  In connection with the issuance of the
Offered Notes, the Co-Issuers and the Arbor Parent have prepared an Offering
Memorandum, dated May 23, 2018 (including any exhibits and annexes thereto and
any accompanying electronic media, the “Offering Memorandum”), in form and
substance acceptable to the Placement Agent.  Copies of the Offering Memorandum
will be delivered by the Co-Issuers and the Arbor Parent to the Placement Agent
pursuant to the terms of this Agreement.  At or prior to the time when sales of
the Offered Notes were first made, which was approximately 1:50 PM (prevailing
Eastern time) on May 23, 2018 (the “Time of Sale”), the Co-Issuers and the Arbor
Parent have prepared the following documents: a Preliminary Offering Memorandum,
dated May 21, 2018 (including any exhibits and annexes thereto and any
accompanying electronic media, the “Preliminary Offering Memorandum” and,
together with any Additional Disclosure Materials (as defined below), the “Time
of Sale Information”).  If, subsequent to the date of this Agreement, (x) the
Co-Issuers, the Arbor Parent and the Placement Agent determine that, as to any
investors in the Offered Notes, the Time of Sale Information as of the Time of
Sale included an untrue statement of material fact or omitted to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading and the Placement
Agent terminates its old purchase contracts and enters into new purchase
contracts with investors in the Offered Notes, then “Time of Sale Information”
shall also include such additional information conveyed to investors as of the
time of entry into the new purchase contracts, including any information that
corrects such material misstatements or omissions and “Time of Sale” shall refer
to the time and date on which such new purchase contracts were entered into. 
Any Time of Sale Information furnished to the Placement Agent subsequent to the
date of this Agreement shall be in form and substance satisfactory to the
Placement Agent and shall be listed on Annex B hereto.

 

(d)                                 Except as otherwise set forth in
paragraph (e) below, the Offered Notes to be placed by the Placement Agent shall
be represented by one or more definitive global notes in book-entry form, which
shall be deposited by or on behalf of the Co-Issuers with the Depository Trust
Company (the “DTC”) or its designated custodian.  The Co-Issuers shall deliver
the applicable Offered Notes to the Placement Agent, acting on behalf of the
purchasers of the applicable Notes, by causing DTC to credit such Offered Notes
to the account of the Placement Agent (or its designee) at DTC.  The Offered
Notes shall be registered in such names and such authorized denominations as the
Placement Agent may request in writing not less than forty-eight (48) hours
prior to the Closing Date.  The Co-Issuers shall cause the Offered Notes to be

 

4

--------------------------------------------------------------------------------


 

made available to the Placement Agent for inspection at least twenty-four
(24) hours prior to the Closing Date at the offices of Clifford Chance US LLP at
31 West 52nd Street, New York, New York 10019 (the “Closing Location”).  The
time and date of delivery of the Offered Notes shall be 10:00 a.m., New York
City time, on June 14, 2018, or such other time and date as the Placement Agent
and the Co-Issuers may agree upon in writing.  The time and date of such payment
and delivery is referred to herein as the “Closing Date”.  On the Closing Date,
the Co-Issuers and the Arbor Parent (jointly and severally) agree to pay to the
Placement Agent the Advisory, Structuring and Placement Agent Fee as set forth
on Schedule I hereto.

 

(e)                                  The Offered Notes sold to Institutional
Accredited Investors shall and the Offered Notes sold to QIBs may, in each case
as specified by the Placement Agent upon at least forty-eight (48) hours’ prior
notice to the Co-Issuers (such request to include the authorized denominations
and the names in which they are to be registered), be delivered in definitive
certificated form to or upon the instructions of the Placement Agent, acting on
behalf of the applicable purchasers of the Offered Notes, against payment of the
purchase price therefor by wire transfer of immediately available funds.  The
Offered Notes shall be made available for inspection and packaging in New York,
New York, not later than 1:00 p.m. on the business day prior to the Closing Date
at the Closing Location.

 

(f)                                   The documents to be delivered at the
Closing Date by or on behalf of the parties hereto pursuant to Section 5 hereof
and the Offered Notes shall be delivered at the Closing Location on the Closing
Date.  A meeting shall be held at the Closing Location at 5:00 p.m., New York
City time, on the New York Business Day next preceding the Closing Date, or such
other time agreed to by the parties hereto, at which meeting the final drafts of
the documents to be delivered pursuant to the preceding sentence shall be
available for review by the parties hereto.  For the purposes of this
Section 1(f), “New York Business Day” shall mean each Monday, Tuesday,
Wednesday, Thursday and Friday that is not a day on which banking institutions
in New York City are generally authorized or obligated by law or executive order
to close.

 

(g)                                  The Placement Agent acknowledges and agrees
that the Co-Issuers and, for purposes of the opinions to be delivered to the
Placement Agent pursuant to Sections 5(h) and 5(i) hereof, counsel for the
Co-Issuers and counsel for the Placement Agent, respectively, may rely upon the
accuracy of the representations and warranties of the Placement Agent, and
compliance by the Placement Agent with its agreements contained in
Section 1(b) (including Annex A hereto), and the Placement Agent hereby consents
to such reliance.

 

(h)                                 The Co-Issuers and the Arbor Parent
acknowledge and agree that the Placement Agent is acting solely in the capacity
of an arm’s-length contractual counterparty to the Co-Issuers and the Arbor
Parent with respect to the offering and sale of the Offered Notes if and to the
extent contemplated hereby (including in connection with determining the terms
of the offering) and not as a financial advisor or fiduciary to, or agent of,
the Co-Issuers, the Arbor Parent or any other person in connection with each
transaction contemplated hereby and the process leading to such transaction. 
Additionally, the Placement Agent is not advising the Co-Issuers, the Arbor
Parent or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction.  The Co-Issuers and the Arbor Parent
shall consult with their own advisors concerning such matters and shall be
responsible for making their own

 

5

--------------------------------------------------------------------------------


 

independent investigation and appraisal of the transactions contemplated hereby,
and the Placement Agent shall not have any responsibility or liability to the
Co-Issuers, the Arbor Parent or any other person with respect thereto.  Any
review by the Placement Agent of the Co-Issuers and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Placement Agent, and shall not be on
behalf of the Co-Issuers, the Arbor Parent or any other person.  Each of the
Co-Issuers and the Arbor Parent agree that it will not claim that the Placement
Agent has rendered financial advisory services of any nature or respect, or owes
a fiduciary or similar duty to the Co-Issuers, the Arbor Parent or any other
person in connection with such transaction or the process leading thereto.

 

(i)                                     The Placement Agent may provide to
prospective investors Additional Disclosure Materials (as defined below),
subject to the following conditions:  (i) the Placement Agent shall provide to
the Issuer any Additional Disclosure Materials that the Placement Agent has
prepared prior to providing such materials to investors; and (ii) in the event
that the Issuer or the Placement Agent discovers an error in the Additional
Disclosure Materials, the Issuer, if it has discovered such error, shall notify
the Placement Agent in writing and, in either case, the Placement Agent shall
correct such error prior to providing such materials to any prospective
investors.  “Additional Disclosure Materials” shall mean any materials similar
to “ABS Informational and “Computational Materials” (as such term is defined in
Item 1101(a) of Regulation AB under the Securities Act) or “Free Writing
Prospectuses” (as such term is defined in Rule 405 of the Securities Act), or
any “flip” book, term sheet or similar marketing materials and any and all other
summaries, reports, documents, in written or electronic form, including but not
limited to summaries or other reports regarding the Closing Date Mortgage
Assets, that is (i) provided to the Placement Agent by or on behalf of the
Issuer or any of its affiliates or (ii) prepared by the Placement Agent and
provided to the Issuer prior to distribution to prospective investors in
accordance with the preceding sentence.

 

(j)                                    Except for the Accountants’ Due Diligence
Report (as defined in Section 3.1(a) below), it has not obtained any Due
Diligence Report (as defined in Section 3.1(a) below) in connection with the
offering contemplated hereby.

 

2.                                      Representations and Warranties of the
Co-Issuers.  The Co-Issuers represent and warrant to the Placement Agent that:

 

(a)                                 Time of Sale Information and Offering
Memorandum.  The Time of Sale Information, as of the Time of Sale, did not, and
as of the Closing Date, will not, and the Offering Memorandum, as of the date
thereof, did not, and as of the Closing Date, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Co-Issuers do not make any
representation or warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to the Placement Agent
furnished to the Co-Issuers in writing by the Placement Agent expressly for use
in the Time of Sale Information and the Offering Memorandum and any amendment or
supplement thereto (such information, as identified in Section 12,
the “Placement Agent Information”).

 

6

--------------------------------------------------------------------------------


 

(b)                                 Additional Written Communications.  Other
than the Time of Sale Information and the Offering Memorandum, neither the
Co-Issuers nor any of their affiliates (including their agents and
representatives) have made, used, prepared, authorized, approved or referred to
or will prepare, make, use, authorize, approve or refer to any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Notes.

 

(c)                                  No Material Adverse Change.  Other than as
set forth in the Time of Sale Information, since the Time of Sale and other than
as set forth in the Offering Memorandum, since the date thereof, there has not
been any material adverse change or any development involving a prospective
material adverse change, in or affecting the business, properties, management,
financial position, stockholders’ equity or results of operations of the
Co-Issuers or the Arbor Parent.

 

(d)                                 Organization and Good Standing.  Each of the
Co-Issuers, the Arbor Parent and their respective affiliates that will be a
party to a Basic Document has been duly incorporated or organized, as the case
may be, and is a validly existing company or organization, as the case may be,
in good standing under the laws of its jurisdiction of organization, is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction in which the conduct of its business requires such qualification,
and has all power and authority necessary to enter into and perform its
obligations under each of the Basic Documents to which it is a party and to own
or hold its properties and to conduct the business in which it is engaged.

 

(e)                                  Due Authorization.  Each of the Co-Issuers,
the Arbor Parent and their respective affiliates that will be a party to a Basic
Document has full right, power and authority to execute and deliver each of the
Basic Documents to which it is a party, and to perform its obligations hereunder
and thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Basic Documents to which it
is a party and the consummation of the transactions contemplated thereby have
been duly and validly taken.

 

(f)                                   The Offered Notes.  The Offered Notes have
been duly authorized and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will be entitled to the benefits and
security afforded by the Indenture.

 

(g)                                  Indenture and the other Basic Documents;
Description of Basic Documents.  When used in this agreement, the term “Basic
Documents” shall mean this Agreement, the Indenture, the Notes, the Servicing
Agreement, the Securities Account Control Agreement, the Preferred Share Paying
Agency Agreement, the Mortgage Asset Purchase Agreement, the Collateral
Management Agreement and any other contract or agreement that is, or is to be,
entered into by the Issuer on the Closing Date or otherwise in connection with
any of the foregoing or this Agreement.  Each Basic Document to which the
Issuer, the Co-Issuer the Arbor Parent or any affiliate thereof is a party has
been duly authorized by such entity, as applicable, and when duly executed and
delivered in accordance with its terms by each of the parties thereto (other
than such entity, as applicable), will constitute a valid and legally binding
agreement of such entity, as applicable, enforceable against such entity, as
applicable, in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable

 

7

--------------------------------------------------------------------------------


 

principles relating to enforceability.  The Basic Documents described in the
Time of Sale Information or the Offering Memorandum will conform in all material
respects to the descriptions thereof contained in the Time of Sale Information
and in the Offering Memorandum.

 

(h)                                 No Violation or Default.  None of the
Co-Issuers, the Arbor Parent or any of their respective affiliates that will be
a party to a Basic Document is (A) in violation of its charter, by-laws,
memorandum and articles of association or similar organizational documents;
(B) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which it is a party or
by which it is bound or to which any of its property or assets are subject; or
(C) in violation of any law or statute or any judgment, order or regulation of
any court or governmental agency or body having jurisdiction over it or any of
its properties (“Governmental Authority”).

 

(i)                                     No Conflicts with Existing Instruments. 
The execution, delivery and performance by the Issuer, the Co-Issuer, the Arbor
Parent or any of their respective affiliates of any Basic Document to which it
is a party, the issuance and sale of the Notes and compliance by it with the
terms thereof and the consummation of the transactions contemplated by such
Basic Documents will not (A) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or, except as
contemplated by the Basic Documents, result in the creation or imposition of any
lien, charge or encumbrance upon any of its property or assets pursuant to any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
property or assets are subject; (B) result in any violation of the provisions of
the charter, by-laws, memorandum and articles of association or similar
organizational documents of the Issuer, the Co-Issuer, the Arbor Parent or any
of their respective affiliates; or (C) result in the violation of any law or
statute or any judgment, order or regulation of any Governmental Authority.

 

(j)                                    No Consents Required.  Assuming
compliance by the Placement Agent with its agreement in Section 1(b) hereof, no
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority is required for the execution, delivery and
performance by the Issuer, the Co-Issuer, the Arbor Parent or any of their
respective affiliates of each of the Basic Documents to which it is a party, the
issuance and sale of the Securities and compliance by such Issuer, Co-Issuer,
Arbor Parent and their respective affiliates with the terms thereof and the
consummation of the transactions contemplated by the Basic Documents, except for
such consents, approvals, authorizations, orders and registrations or
qualifications as have already been obtained, or as of the Closing Date will
have been obtained or as may be required under applicable state securities laws
in connection with the placement of the Offered Notes by the Placement Agent or
any purchase and resale of the Offered Notes by the Placement Agent.

 

(k)                                 Legal Proceedings.  Except as described in
the Time of Sale Information and the Offering Memorandum, there are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which the Issuer, the Co-Issuer or the Arbor Parent is a party or to which
any property of the Issuer, the Co-Issuer or the Arbor Parent is the subject
that, individually or in the aggregate, if determined adversely to such person,
could reasonably be

 

8

--------------------------------------------------------------------------------


 

expected to have a material adverse effect on (A) the ability of any of the
Issuer, the Co-Issuer or the Arbor Parent to perform its obligations under any
Basic Document to which it is a party or (B) the transactions contemplated
herein or in the Basic Documents; and to the knowledge after due inquiry of the
Co-Issuers and the Arbor Parent, no such investigations, actions, suits or
proceedings are threatened or contemplated by any Governmental Authority or
threatened by others.

 

(l)                                     Title to Assets.  The Arbor Parent will,
at the Closing Date, own and transfer the Mortgage Assets, free and clear of any
lien, mortgage, pledge, charge, security interest or other encumbrance, and, at
the Closing Date, the Arbor Parent will have full power and authority to sell
the Mortgage Assets to the Issuer under the Mortgage Asset Purchase Agreement
and deliver the Mortgage Assets to the Issuer thereunder, and at the Closing
Date will have duly authorized such sale and delivery to the Issuer by all
necessary action; and the Issuer will, at the Closing Date, own the related
Collateral, free and clear of any lien, mortgage, pledge, charge, security
interest or other encumbrance, and will have full power and authority to pledge
such Collateral to the Trustee pursuant to the terms of the Indenture and will
have duly pledged the Collateral to the Trustee.

 

(m)                             Investment Company Act.  None of the Issuer or
the Co-Issuer are, nor after giving effect to the offering and sale of the Notes
and the application of the proceeds thereof as described in the Time of Sale
Information and the Offering Memorandum, will be an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Securities Exchange Commission thereunder (collectively,
the “Investment Company Act”). The Issuer and the Co-Issuer are relying on an
exclusion or exemption from the definition of “investment company” under the
Investment Company Act contained in Section 3(c)(5)(C) thereof or Rule 3a-7
thereunder.

 

(n)                                 Integration.  None of the Issuer, the
Co-Issuer, the Arbor Parent or any of their respective affiliates (as defined in
Rule 501(b) of Regulation D) has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) that is or will be integrated with
the sale of the Notes in a manner that would require registration of the
Securities under the Securities Act.

 

(o)                                 No General Solicitation or Directed Selling
Efforts.  None of the Issuer, the Co-Issuer, the Arbor Parent or any of their
respective affiliates or any other person acting on its or their behalf (other
than, in the case of the Offered Notes, the Placement Agent, as to which no
representation or warranty is made) has (A) solicited offers for, or offered or
sold any of the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (B) engaged in any directed selling efforts within the meaning
of Regulation S, and all such persons have complied with the offering
restrictions requirement of Regulation S.

 

(p)                                 Securities Law Exemptions.  Assuming the
accuracy of the representations and warranties of the Placement Agent contained
in Section l(b) hereof (including Annex A hereto) and its compliance with the
agreements set forth therein, it is not necessary in connection with the offer,
sale, resale and delivery of the Offered Notes in the manner contemplated by
this

 

9

--------------------------------------------------------------------------------


 

Agreement, the Time of Sale Information or the Offering Memorandum to register
the Notes under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended.

 

(q)                                 Taxes and Fees.  Any taxes, fees and other
governmental charges in connection with the execution, delivery and performance
of each Basic Document and the Securities (other than such federal, state and
local taxes as may be payable on the income or gain recognized therefrom), in
all cases to the extent material to any of the Issuer, the Co-Issuer or the
Arbor Parent, have been or will be paid at or prior to the Closing Date.

 

(r)                                    Rule 144A Eligibility.  When the
Securities are executed, authenticated and delivered pursuant to the Indenture,
the Securities will not be (and will not be convertible or exchangeable into
securities that are) of the same class as securities listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or quoted in an automated inter-dealer
quotation system; and the Offering Memorandum, as of its date, contains or, as
of the Closing Date, will contain, or the Co-Issuers will otherwise provide or
cause to be provided, all the information that, if requested by a prospective
purchaser of the Notes, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(s)                                   Representations in Basic Documents.  The
representations and warranties of the Co-Issuers, the Arbor Parent and their
respective affiliates contained in the Basic Documents, respectively, shall be
true and correct as of the Closing Date in all material respects.

 

(t)                                    17g-5 Compliance.  Arbor Realty
Trust, Inc. (“ART”) or one or more of its affiliates has executed and delivered
a written representation to Moody’s Investors Service, Inc. (“Moody’s”) and
DBRS, Inc. (“DBRS” and, together with Moody’s, the “Rating Agencies”) that it
will take the actions specified in paragraphs (a)(3)(iii)(A) through (D) of
Rule 17g-5, and such entity has complied with each such representation in all
material respects. In connection therewith, ART has entered into a 17g-5 Website
Posting Agreement, dated April 4, 2018, with J.P. Morgan Securities LLC.

 

3.1                               Representations and Warranties of the Arbor
Parent.  The Arbor Parent represents and warrants to the Placement Agent that:

 

(a)                              The Issuer, the Co-Issuer and the Arbor Parent
have not obtained any third-party due diligence report contemplated by
Rule 15Ga-2 under the Exchange Act (“Rule 15Ga-2”) (each, a “Due Diligence
Report”) in connection with the transactions contemplated by this Agreement and
the Offering Memorandum other than the agreed-upon procedures report (the
“Accountants’ Due Diligence Report”), in form and substance reasonably
satisfactory to the Placement Agent, obtained from the accounting firm (the
“Accountants”) engaged to provide procedures involving a comparison of
information in the loan files for the loans backing the Notes (the “Loans”) to
information on a data tape relating to the Loans (“Due Diligence Services”), a
copy of which has been furnished to the Placement Agent, at the request of the
Arbor Parent, and addressed to the Placement Agent.  The Accountants have
consented to the use of the Accountants’ Due Diligence Report in the preparation
of a Form 15G (as defined below) furnished on EDGAR as required by Rule 15Ga-2.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Any certification on Form ABS Due
Diligence-15E received by the Issuer, the Co-Issuer or the Arbor Parent from the
Accountants in connection with the Due Diligence Services provided by the
Accountants was promptly posted, after receipt, on the Rule 17g-5 website
established by or on behalf of the Arbor Parent as required by Rule 17g-5.

 

(c)                                  The Issuer, the Co-Issuer or the Arbor
Parent (A) prepared, or caused to be prepared, one or more reports on
Form ABS-15G (each, a “Form 15G”) containing the findings and conclusions of the
Accountants’ Due Diligence Report and meeting all other requirements of
Rule 15Ga-2, any other rules and regulations of the SEC and the Exchange Act;
(B) provided, or caused to be provided, a copy of the final draft of each
Form 15G to the Placement Agent at least seven Business Days before the Time of
Sale; and (C) furnished, or caused to be furnished, each Form 15G to the SEC on
EDGAR at least five Business Days before the Time of Sale as required by
Rule 15Ga-2.

 

(d)                                 No portion of any Form 15G contains any
names, addresses, other personal identifiers or zip codes with respect to any
individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach-Bliley Financial Services Modernization Act of 1999.

 

3.2                               Representations, Warranties, Covenants and
Agreements of the Arbor Parent. The Arbor Parent represents, warrants,
covenants, undertakes and agrees to and with the Placement Agent that:

 

(a)                                 Arbor Parent has organized and initiated an
asset-backed securities transaction by committing to sell and selling, directly
or through an affiliate, the Closing Date Mortgage Assets to the Issuer and,
accordingly, Arbor Parent satisfies the definition of “sponsor”, and is the
“sponsor of the securitization”, as set forth in the U.S. Credit Risk Retention
Rules.  It is hereby acknowledged and agreed by the parties hereto that the
Placement Agent does not accept any liability or responsibility for such
designation of Arbor Parent (or for the non-designation of any other entity) as
a “sponsor”;

 

(b)                                 Arbor Parent is an entity having the
capability to comply, and agrees that it will comply, with all legal
requirements imposed on the “sponsor” of a “securitization transaction” in
accordance with the U.S. Credit Risk Retention Rules;

 

(c)                                  Arbor Parent has determined the fair value
of the Retained Interest and each Class of Notes and the Preferred Shares in
accordance with the fair value assessment described in Accounting Standards
Codification 820, “Fair Value Measurements and Disclosures”, under U.S.
generally accepted accounting principles (“GAAP”);

 

(d)                                 Arbor Parent, directly or through a
majority-owned affiliate, will retain an “eligible horizontal residual interest”
in Preferred Shares of the Issuer in compliance with the U.S. Credit Risk
Retention Rules for the duration required in the U.S. Credit Risk Retention
Rules, the fair value of which interest will be at least 5% of the aggregate
fair value of the Notes and the Preferred Shares, as of the Closing Date (the
“Retained Interest”), as determined in accordance with the fair value assessment
framework under GAAP;

 

11

--------------------------------------------------------------------------------


 

(e)                                  Arbor Parent is and will be solely
responsible for compliance with the disclosure requirements of U.S. Credit Risk
Retention Rules which include, without limitation, the material terms of the
Retained Interest, and the timing of cash flows and determination of fair value.
Without limiting any liability that Arbor Parent or any of its affiliates may
have hereunder, (i) Arbor Parent is and will be solely responsible for ensuring
that the disclosure required by U.S. Credit Risk Retention Rules is contained in
each of the Preliminary Offering Memorandum and the Offering Memorandum,
(ii) Arbor Parent is and will be solely responsible for the content of that
disclosure and, as of the date hereof, has met applicable disclosure
requirements under the U.S. Credit Risk Retention Rules, (iii) if any disclosure
is required after the Closing Date pursuant to U.S. Credit Risk Retention Rules,
Arbor Parent will be solely responsible for making and delivering such
disclosure in a medium that does not involve any action or participation by the
Placement Agent (other than timely delivery by the Placement Agent of the
Preliminary Offering Memorandum and the Offering Memorandum to the investors)
and (iv) Arbor Parent will otherwise satisfy any requirements of the U.S. Credit
Risk Retention Rules.  For the avoidance of doubt, it is hereby acknowledged and
agreed by the parties hereto that the Placement Agent does not accept any
liability or responsibility whatsoever in respect of Arbor Parent’s
determination of the fair value of the Retained Interest or Arbor Parent’s
valuation methodology, inputs and assumptions. The Preliminary Offering
Memorandum contains, and the Offering Memorandum will contain, all of the
disclosures that are required under Rule 4(c)(1)(i) of the U.S. Credit Risk
Retention Rules; and

 

(f)                                   Arbor Parent or its affiliates, as
relevant, has not engaged in any hedging or financing of the Retained Interest
as of the date hereof and will not engage in any activities that would
constitute impermissible hedging, transfer or financing of the Retained Interest
as prohibited by the U.S. Credit Risk Retention Rules for the duration required
in the U.S. Credit Risk Retention Rules.

 

If the U.S. Credit Risk Retention Rules are modified to reduce the obligations
of the sponsor thereunder or repealed, Arbor Parent may, notwithstanding the
foregoing, choose to comply with the U.S. Credit Risk Retention Rules as are
then in effect, and such compliance shall not be a breach or violation of any of
the foregoing.

 

4.                                      Further Agreements of the Co-Issuers and
the Arbor Parent.  Each of the Co-Issuers and the Arbor Parent jointly and
severally covenants and agrees with the Placement Agent that:

 

(a)                                 Delivery of Copies.  It will deliver to the
Placement Agent as many printed copies of the Preliminary Offering Memorandum,
any other Time of Sale Information and the Offering Memorandum (including all
amendments and supplements thereto) as the Placement Agent may reasonably
request.

 

(b)                                 Amendments or Supplements.  Before making or
distributing any amendment or supplement to any Time of Sale Information or the
Offering Memorandum, the Co-Issuers and the Arbor Parent will furnish to the
Placement Agent and counsel for the Placement Agent a copy of the proposed
amendment or supplement for review and will not distribute any such proposed
amendment or supplement to which the Placement Agent reasonably objects.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Notice to the Placement Agent.  The
Co-Issuers and the Arbor Parent will advise the Placement Agent promptly, and
confirm such advice in writing:  (i) of the issuance by any governmental or
regulatory authority of any order preventing or suspending the use of either any
Time of Sale Information or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the Notes
as a result of which any Time of Sale Information or the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Time of Sale
Information and the Offering Memorandum are delivered to a purchaser, not
misleading; and (iii) of the receipt by any of the Co-Issuers or the Arbor
Parent or any of their affiliates of any notice with respect to any suspension
of the qualification of the Notes for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, and the Co-Issuers
and the Arbor Parent will use their commercially reasonable efforts to prevent
the issuance of any such order preventing or suspending the use of any Time of
Sale Information or the Offering Memorandum or suspending any such qualification
of the Notes and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

 

(d)                                 Ongoing Compliance.  If, at any time prior
to the Time of Sale, (i) any event shall occur or condition shall exist as a
result of which any of the Time of Sale Information would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information so that any of the Time of Sale
Information will not include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, the
Co-Issuers and the Arbor Parent will promptly notify the Placement Agent thereof
and forthwith prepare (in a form reasonably acceptable to the Placement Agent)
and, subject to paragraph (b) above in this Section 4, furnish to the Placement
Agent such amendments or supplements to any of the Time of Sale Information as
may be necessary so that the statements in any of the Time of Sale Information
as so amended or supplemented will not, in light of the circumstances under
which they were made, be misleading.  If at any time prior to the Closing Date,
(x) any event shall occur or condition shall exist as a result of which the
Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
(A) when the Offering Memorandum is delivered to a purchaser and (B) at the
Closing Date, not misleading or (y) it is necessary to amend or supplement the
Offering Memorandum to comply with applicable law, the Co-Issuer and the Arbor
Parent will promptly notify the Placement Agent thereof and forthwith prepare
(in a form reasonably acceptable to the Placement Agent) and, subject to
paragraph (b) above in this Section 4, furnish to the Placement Agent such
amendments or supplements to the Offering Memorandum as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances existing when the Offering Memorandum as
so amended or supplemented is delivered to a purchaser and at the Closing Date,
be misleading or so that the Offering Memorandum will comply with applicable
law.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Blue Sky Compliance.  The Co-Issuers and
the Arbor Parent will use commercially reasonable efforts to qualify the Offered
Notes for offer and sale under the securities or “blue sky” laws of such
jurisdictions in the United States as the Placement Agent shall reasonably
request and will continue such qualifications in effect so long as required for
the initial offering and sale of the Offered Notes; provided that none of the
Co-Issuers and the Arbor Parent shall be required to:  (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify; (ii) file
any general consent to or take any action that would subject itself to service
of process in such jurisdiction; or (iii) subject itself to taxation in any such
jurisdiction.  Prior to the Time of Sale, the Placement Agent shall notify the
Co-Issuers and the Arbor Parent of any jurisdictions that would require
qualifications or legends or disclaimers in the Preliminary Offering Memorandum.

 

(f)                                   Copies of Reports.  So long as the Offered
Notes are outstanding, the Co-Issuers shall furnish, or cause to be furnished,
to the Placement Agent copies of all reports or other communications (financial
or other) furnished to holders of the Offered Notes.

 

(g)                                  Use of Proceeds.  The Co-Issuers shall
apply the net proceeds from the sale of the Securities as described in the Time
of Sale Information and the Offering Memorandum under the heading “Use of
Proceeds”.

 

(h)                                 Rating Agencies.  The Offered Notes shall
have been assigned ratings no lower than those set forth on Schedule I hereto by
the Rating Agencies.  To the extent, if any, that the ratings provided with
respect to the Offered Notes by the Rating Agencies are conditional upon the
furnishing of documents or the taking of any other action by the Co-Issuers, the
Arbor Parent or any of their respective affiliates, the Co-Issuers and the Arbor
Parent shall use their commercially reasonable efforts to furnish, or cause to
have furnished, such documents and take, or cause to have taken, any such other
action.

 

(i)                                     No Integration.  None of the Co-Issuers,
the Arbor Parent or any of their respective affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Offered Notes in a manner that would require registration of any
of the Securities under the Securities Act.

 

(j)                                    No Solicitation or Directed Selling
Efforts.  None of the Co-Issuers, the Arbor Parent or any of their respective
affiliates or any person acting on its or their behalf (other than, with respect
to the Offered Notes, the Placement Agent, as to which no covenant is given)
will (i) solicit offers for, or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

(k)                                 Supplying Information.  While the Offered
Notes remain outstanding and are “restricted securities” within the meaning of
Rule 144(a)(3) under the Securities Act, the Co-Issuers and the Arbor Parent
will, during any period in which they are not subject to and in compliance with
Section 13 or 15(d) under the Exchange Act, furnish to holders of the Offered

 

14

--------------------------------------------------------------------------------


 

Notes and prospective purchasers of the Offered Notes designated by such
holders, in each case upon request, the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act.

 

(l)                                     DTC.  The Co-Issuers will assist the
Placement Agent in arranging for the Offered Notes to be eligible for clearance
and settlement through DTC.

 

(m)                             Sale Treatment.  The Arbor Parent agrees that
its transfer of the Mortgage Assets shall be reflected on its balance sheet and
other financial statements as a sale and/or contribution of the Mortgage Assets
to the Issuer and not as a financing.  Issuer agrees that the transfer to the
Issuer of the Mortgage Assets shall be reflected on Issuer’s balance sheet and
other financial statements as the purchase and/or acquisition of such Mortgage
Assets by Issuer from the Arbor Parent and not as a loan to the Issuer from the
Arbor Parent.  The Arbor Parent is not selling the Mortgage Assets and the
Co-Issuers are not selling the Notes with any intent to hinder, delay or defraud
any of the creditors of the Arbor Parent, the Co-Issuers or any of their
respective affiliates.

 

(n)                                 Rule 17g-5 Compliance.  The Co-Issuers, ART
and the Arbor Parent shall take reasonable efforts to cause the Trustee
(pursuant to the Trustee’s related obligations under the Basic Documents) to
comply with each representation made by it to the Rating Agencies with respect
to the Notes pursuant to paragraph (a)(3)(iii) of Rule 17g-5.

 

(o)                                 With respect to any Offered Notes purchased
by the Placement Agent for resale pursuant to Section 1(a) of this Agreement,
the Placement Agent shall not be required to settle any such purchases unless
the Placement Agent has received the purchase price from the related investors.

 

5.                                      Conditions to Placement Agent’s
Obligations.  The obligations of the Placement Agent hereunder are subject to
the performance by the Co-Issuers and the Arbor Parent of their respective
covenants and other obligations hereunder and to the following additional
conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Co-Issuers and the Arbor Parent contained
herein shall be true and correct on the date hereof, on and as of the date of
the Time of Sale and on and as of the Closing Date; and the statements of the
Co-Issuers and the Arbor Parent and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct in
all material respects on and as of the date of the Time of Sale and on and as of
the Closing Date.

 

(b)                                 No Material Adverse Change.  Subsequent to
the execution and delivery of this Agreement, no event or condition of a type
described in Section 2(c) hereof shall have occurred or shall exist, which event
or condition is not described in the Time of Sale Information and the Offering
Memorandum (excluding any amendment or supplement thereto) and the effect of
which, in the judgment of the Placement Agent, makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Offered Notes
on the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Officer’s Certificate of the Co-Issuers. 
The Placement Agent shall have received on and as of the Closing Date a
certificate of an executive officer of each of the Issuer and the Co-Issuer
satisfactory to the Placement Agent:  (i) confirming that such officer has
carefully reviewed the Time of Sale Information and the Offering Memorandum and
to the knowledge of such officer, after due inquiry, the representation set
forth in Section 2(a) hereof is true and correct; (ii) confirming that the other
representations and warranties of the Issuer and Co-Issuer, as applicable, in
this Agreement are true and correct in all material respects on and as of the
date of the Time of Sale and on and as of the Closing Date and that each of the
Issuer and the Co-Issuer, as applicable, have complied in all material respects
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date; and (iii) to the effect set
forth in Section 2(c) hereof as to such Issuer.

 

(d)                                 Officer’s Certificate of the Arbor Parent. 
The Placement Agent shall have received on and as of the Closing Date a
certificate of an executive officer of the Arbor Parent satisfactory to the
Placement Agent:  (i) confirming that such officer has carefully reviewed the
Time of Sale Information and the Offering Memorandum and, to the knowledge of
such officer, after due inquiry, the representation set forth in
Section 2(a) hereof is true and correct; (ii) confirming that the Co-Issuers,
the Arbor Parent or the other Arbor entities each complied in all material
respects with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date; and (iii) to
the effect set forth in Section 2(c) hereof as to each of the Co-Issuers, the
Arbor Parent and their respective affiliates, as applicable.

 

(e)                                  Officer’s Certificate of the Collateral
Manager.  The Placement Agent shall have received on and as of the Closing Date
a certificate of an authorized officer of Arbor Realty Collateral Management,
LLC, dated as of the Closing Date, substantially in the form attached hereto as
Exhibit A.

 

(f)                                   Officer’s Certificate of the Seller.  The
Placement Agent shall have received on and as of the Closing Date a certificate
of authorized officers of the Seller, dated as of the Closing Date,
substantially in the form attached hereto as Exhibit B.

 

(g)                                  Comfort Letters.  On the date of the
Preliminary Offering Memorandum and on the date of this Agreement, Ernst & Young
LLP shall have furnished to the Co-Issuers and the Placement Agent, at the
request of the Co-Issuers, letters dated the respective dates of delivery
thereof and addressed to the Placement Agent, in form and substance reasonably
satisfactory to the Placement Agent.

 

(h)                                 Opinion of Counsel for the Co-Issuers and
the Arbor Parent.  Clifford Chance US LLP, special counsel to the Co-Issuers and
the Arbor Parent, Richards, Layton & Finger, P.A., counsel to the Co-Issuer,
Maples and Calder, Cayman Islands counsel to the Issuer, and other applicable
counsel to the Arbor Parent shall have furnished to the Placement Agent their
respective written opinions with respect to such matters as the Placement Agent
may reasonably request, each dated the Closing Date and addressed to the
Placement Agent and in form and substance reasonably satisfactory to the
Placement Agent.  Except with respect to any negative assurance letter relating
to the Time of Sale Information or the Offering Memorandum, each such opinion
(a) may express counsel’s reliance as to factual matters on certificates of

 

16

--------------------------------------------------------------------------------


 

government and agency officials and the representations and warranties made by,
and on certificates or other documents furnished by officers of, the parties to
the Basic Documents and (b) may be qualified as an opinion only on the law of
the State of New York, the laws of the Cayman Islands, the Delaware Limited
Liability Company Act and/or the federal law of the United States of America.

 

(i)                                     Opinion of Counsel for the Placement
Agent.  The Placement Agent shall have received on and as of the Closing Date an
opinion of Cadwalader, Wickersham & Taft LLP, counsel for the Placement Agent,
with respect to such matters as the Placement Agent may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

 

(j)                                    Opinion of Counsel for the Trustee, the
Preferred Share Paying Agent, the Collateral Manager, the CLO Servicer, Arbor
Realty SR, Inc. and ARMS Equity.  Prior to the placement of the Offered Notes
hereunder, the Placement Agent shall have received the opinions, dated as of the
Closing Date, of the respective counsel to the Trustee, the Preferred Share
Paying Agent, the Collateral Manager, the CLO Servicer, the Seller and ARMS
Equity, each in form and substance reasonably satisfactory to the Placement
Agent.

 

(k)                                 Rating Agency Opinions.  The Placement Agent
shall be addressed in any opinion from any counsel delivering any written
opinion to the Rating Agencies in connection with the transaction described
herein which is not otherwise described in this Agreement.

 

(l)                                     Rating Agency Letters.  The Placement
Agent shall have received copies of letters from the Rating Agencies stating
that the Offered Notes are rated as set forth on Schedule I hereto by the Rating
Agencies.

 

(m)                             No Legal Impediment to Issuance.  No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any Governmental Authority that would, as of the
Closing Date, prevent the issuance or sale of the Notes; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Notes.

 

(n)                                 Good Standing.  The Placement Agent shall
have received on and as of the Closing Date satisfactory evidence of the good
standing of each of the Issuer, Co-Issuer, and the Arbor Parent in its
jurisdiction of organization, dated not earlier than 30 days prior to the
Closing Date, in each case, in writing or any standard form of telecommunication
from the appropriate Governmental Authorities of such jurisdiction.

 

(o)                                 DTC.  All the Offered Notes shall be
eligible for clearance and settlement through DTC.

 

(p)                                 Additional Documents.  On or prior to the
Closing Date, the Co-Issuers and the Arbor Parent shall have furnished to the
Placement Agent such other certificates and documents as the Placement Agent may
reasonably request.

 

17

--------------------------------------------------------------------------------


 

(q)                                 Compliance with Rule 15Ga-2 and
Rule 17g-5.                                   The Co-Issuers shall have complied
with all requirements of Rule 15Ga-2 and Rule 17g-5 under the Exchange Act to
the satisfaction of the Placement Agent.

 

(r)                                    Compliance with U.S. Credit Risk
Retention Rules. The Retention Holder and the Arbor Parent (as sponsor) shall
have acted to comply with the requirements of the U.S. Credit Risk Retention
Rules to the satisfaction of the Placement Agent, who shall have been provided
an opinion or memorandum of counsel to the Arbor Parent as to such compliance,
in form and substance satisfactory to the Placement Agent.

 

6.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Placement Agent by
Co-Issuers and ART. Each of the Co-Issuers and ART (jointly and severally) agree
to indemnify and hold harmless the Placement Agent, its affiliates, directors
and officers and each person, if any, who controls the Placement Agent within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (each a “Placement Agent Indemnitee”), from and against any and all losses,
claims, damages and liabilities (including, without limitation, out-of-pocket
legal fees and other out-of-pocket expenses incurred in connection with any
suit, action, investigations or proceeding or any claim asserted, as such fees
and expenses are incurred), joint or several, that arise out of, or are based
upon, any untrue statement or alleged untrue statement of a material fact
contained in the Time of Sale Information or the Offering Memorandum (or any
amendment or supplement thereto), or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with information with respect
to which the Placement Agent has agreed to indemnify each of the Issuer,
Co-Issuer and ART pursuant to Section 6(b) hereof; provided that with respect to
any such untrue statement in or omission from the Time of Sale Information, the
indemnity agreement contained in this paragraph (a) with respect to the Time of
Sale Information shall not inure to the benefit of a Placement Agent Indemnitee,
to the extent that the sale to the person asserting any such loss, claim, damage
or liability was an initial sale by the Placement Agent and any such loss,
claim, damage or liability of or with respect to the Placement Agent results
from the fact that (i) prior to the occurrence of the events described in
clause (ii) below, and prior to the Time of Sale, the Co-Issuers or ART shall
have notified the Placement Agent that the Time of Sale Information contains an
untrue statement of material fact or omits to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) such untrue
statement or omission of a material fact was corrected in an amended or
supplemented Time of Sale Information and such corrected Time of Sale
Information was provided to the Placement Agent far enough in advance of the
Time of Sale (but not less than one (1) Business Day) so that such corrected
Time of Sale Information could have been provided (electronically or otherwise)
to such person asserting any such loss, claim, damage or liability prior to the
Time of Sale and (iii) the Placement Agent did not send or give such corrected
Time of Sale Information to such person at or prior to the Time of Sale.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Indemnification of the Co-Issuers and ART by
Placement Agent.  The Placement Agent agrees to indemnify and hold harmless the
Co-Issuers and ART and their respective affiliates, directors and officers and
each person, if any, who controls any of the Co-Issuers or ART within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
to the same extent as the indemnity set forth in subsection (a) above, but only
with respect to any losses, claims, damages or liabilities that arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with the Placement Agent
Information provided by the Placement Agent.

 

(c)                                  [Reserved]

 

(d)                                 Notice and Procedures.  If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against any person in respect of which
indemnification may be sought pursuant to paragraph (a) or (b) above, such
person (the “Indemnified Person”) shall promptly notify the person against whom
such indemnification may be sought (the “Indemnifying Person”) in writing;
provided that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have under this Section 6 except to the extent
that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure (in which case the Indemnifying Person shall
be relieved of its indemnification obligation only to the extent of any loss
caused by the Indemnified Person’s failure to provide notice); and provided
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 6.  If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 6 that the Indemnifying
Person may designate in such proceeding and shall pay the fees and expenses of
such counsel related to such proceeding, as incurred.  In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; or (iii) the Indemnified Person shall have reasonably concluded that
there may be legal defenses available to it that are different from or in
addition to those available to the Indemnifying Person.  It is understood and
agreed that the Indemnifying Person shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such fees and expenses shall be reimbursed
as they are incurred.  Any such separate firm for the Placement Agent, its
affiliates, directors, officers and any control persons of the Placement Agent
shall be designated in writing by the Placement Agent and any such separate firm
for the Co-Issuers and ART, their respective directors and officers and any
person who controls the Co-Issuers or ART, as applicable, within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act shall be
designated in writing by the Co-Issuers and ART.  Upon receipt of notice from
the Indemnifying Person to such Indemnified Person of its election to assume the
defense of such action and approval by the Indemnified Person of counsel, the
Indemnifying Person will not be liable to such Indemnified Person under this
Section 6 for any legal or other expenses subsequently

 

19

--------------------------------------------------------------------------------


 

incurred by such Indemnified Person in connection with the defense thereof
unless the Indemnified Person shall have employed separate counsel in accordance
with the third immediately preceding sentence (it being understood, however,
that the Indemnifying Person shall not be liable for the expenses of more than
one separate counsel (in addition to local counsel)).  The Indemnifying Person
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there is a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than forty-five (45) days after receipt by the Indemnifying
Person of such request, (ii) the Indemnifying Person shall not have reimbursed
the Indemnified Person in accordance with such request prior to the date of such
settlement and (iii) such settlement does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of the
Indemnifying Person.  No Indemnifying Person shall, without the written consent
of the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(e)                                  Contribution.  If the indemnification
provided for in subsections (a) or (b) above is unavailable to an Indemnified
Person or is insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then each Indemnifying Person under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities (i) in such proportion as is
appropriate to reflect the relative benefits received by the Co-Issuers and ART
on the one hand and the Placement Agent on the other from the offering of the
Notes or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Co-Issuers or ART on the one hand and the Placement Agent on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Co-Issuers and ART on the
one hand and the Placement Agent on the other shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses) received
by the Co-Issuers and/or ART from the sale of the Offered Notes and the total
fees, discounts and commissions received by the Placement Agent in connection
therewith bear to the aggregate offering price of the Offered Notes.  The
relative fault of the Co-Issuers and ART on the one hand and the Placement Agent
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Co-Issuers or ART or by the Placement Agent and the parties’ relative intent,
knowledge,

 

20

--------------------------------------------------------------------------------


 

access to information and opportunity to correct or prevent such statement or
omission, and any other equitable considerations appropriate in the
circumstances.

 

(f)                                   Limitation on Liability.  Each of the
Co-Issuers, ART and the Placement Agent agrees that it would not be just and
equitable if contribution pursuant to this Section 6 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (e) above.  The amount
paid or payable by an Indemnified Person as a result of the losses, claims,
damages and liabilities referred to in paragraph (e) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
incurred by such Indemnified Person in connection with investigating or
defending any such action or claim.  Notwithstanding the provisions of this
Section 6, in no event shall the Placement Agent be required to contribute any
amount in excess of the amount by which the total fees, discounts and
commissions received by it with respect to the offering of the Notes exceeds the
amount of any damages that the Placement Agent has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  Further,
ART and the Co-Issuers each acknowledge and agree that the Placement Agent has
no responsibility and shall not assume any liability for (i) any information
that is posted to the internet website established and maintained by ART, the
Arbor Parent, the Co-Issuers or any other party pursuant to Rule 17g-5 of the
Exchange Act (such internet website, the “17g-5 Website”), or (ii) the failure
of any information to be posted to the 17g-5 Website by any party.

 

(g)                                  Non-Exclusive Remedies.  The remedies
provided for in this Section 6 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity.

 

7.                                      Effectiveness of Agreement.  This
Agreement shall become effective upon the execution and delivery hereof by the
parties hereto.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Placement Agent solely with respect
to its role in this transaction, by notice to the Co-Issuers and the Arbor
Parent if, after the execution and delivery of this Agreement and prior to the
Closing Date (a) there has been, since the date of this Agreement or since the
date as of which information is given in the Time of Sale Information (or any
amendment or supplement thereto), or the Offering Memorandum (or any amendment
or supplement thereto), any material adverse change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Issuer, the Co-Issuer or Arbor Parent, whether or not arising in the ordinary
course of business, that in the reasonable judgment of the Placement Agents
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Offered Notes on the terms and in the manner contemplated by
this Agreement, the Time of Sale Information or the Offering Memorandum;
(b) trading generally shall have been suspended or materially limited on or by
any of the New York Stock Exchange or the over-the-counter market; (c) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities or there is a material disruption in commercial
banking or securities settlement or clearance services in the United States
generally; or (d) there shall have occurred any outbreak

 

21

--------------------------------------------------------------------------------


 

or escalation of hostilities or any change in financial markets or any calamity
or crisis, either within or outside the United States, that in the judgment of
the Placement Agent is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Offered Notes
on the terms and in the manner contemplated by this Agreement, the Time of Sale
Information or the Offering Memorandum.

 

9.                                      Payment of Expenses.

 

(a)                                 Regardless of whether the transactions
contemplated by this Agreement are consummated or whether this Agreement is
terminated, the Co-Issuers and the Arbor Parent shall pay or cause to be paid
all costs and expenses incident to the performance of their obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Notes and any
taxes payable in connection therewith; (ii) the costs and expenses incident to
the preparation and printing of the Time of Sale Information and the Offering
Memorandum (including all exhibits, attachments, amendments and supplements
thereto) and the distribution thereof in connection with the offering, purchase,
sale, resale and delivery of the Notes; (iii) the costs of reproducing and
distributing each of the Basic Documents; (iv) the reasonable costs and expenses
of the Placement Agent, including the fees and expenses of its counsel, transfer
taxes on resale of any of the Offered Notes by the Placement Agent, any
advertising expenses and other expenses incurred by the Placement Agent in
connection with offering or reoffering the Offered Notes and/or entering into
purchase contracts with investors in the Offered Notes; (v) the fees and
expenses of the counsel to the Co-Issuers, the Arbor Parent and independent
accountants; (vi) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Offered Notes under the laws of such jurisdictions as the Placement Agent
may designate and the preparation, printing and distribution of any “blue sky”
memorandum (including the related reasonable fees and expenses of counsel for
the Placement Agent); (vii) any fees charged by the Rating Agencies for rating
and surveillance of the Notes; (viii) the fees and expenses of the Trustee and
the CLO Servicer (including related reasonable fees and expenses of any counsel
to such parties), except to the extent otherwise set forth in the Basic
Documents; (ix) all expenses and application fees incurred in connection with
the application for the approval of all the Notes for book-entry transfer by
DTC; (x) all reasonable expenses incurred in connection with any “road show”
presentation to potential investors; (xi) the costs and expenses of the
Co-Issuers in connection with the purchase of the Mortgage Assets; and (xii) all
other costs and expenses incident to the performance of the obligations of the
Co-Issuers and the Arbor Parent hereunder that are not otherwise specifically
provided for in this Section 9(a).

 

(b)                                 If (i) this Agreement is terminated pursuant
to Section 8 hereof, (ii) the Co-Issuers for any reason fail to tender the
Offered Notes for delivery to the Placement Agent, (iii) the Issuer, the
Co-Issuer, or the Arbor Parent fail or refuse to comply with this Agreement, or
(iv) the Placement Agent fails to place the Offered Notes, each of the Issuer,
the Co-Issuer, and the Arbor Parent (jointly and severally) agrees to reimburse
the Placement Agent for all out-of-pocket costs and expenses (including the fees
and expenses of its counsel) reasonably incurred by the Placement Agent in
connection with this Agreement and the offer and sale of the Offered Notes
contemplated hereby.

 

22

--------------------------------------------------------------------------------


 

10.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors.  Nothing in this Agreement is intended
or shall be construed to give any other person, other than the affiliates,
officers, directors and controlling persons referred to in Section 6 hereof and
their respective heirs and legal representatives any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein.  No purchaser of Notes from the Placement Agent shall be deemed to be a
successor merely by reason of such purchase.

 

11.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Co-Issuers,
the Arbor Parent and the Placement Agent contained in this Agreement or made by
or on behalf of the Co-Issuers, the Arbor Parent or the Placement Agent pursuant
to this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Offered Notes and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Co-Issuers and the Arbor Parent or the Placement
Agent.

 

12.                               Placement Agent Information.  The parties
hereto acknowledge and agree that the Placement Agent Information shall consist
solely of the fourth and fifth sentences of the first paragraph under the
heading “Placement of the Offered Notes” in the Offering Memorandum.

 

13.                               Certain Defined Terms.  For purposes of this
Agreement, except where otherwise expressly provided, the term “affiliate” has
the meaning set forth in Rule 405 under the Securities Act.

 

14.                               Miscellaneous.

 

(a)                                 Notices.  All notices and other
communications hereunder shall be in writing and effective only upon receipt,
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication.  Notices to the Placement
Agent shall be given to it at:

 

J.P. Morgan Securities LLC

383 Madison Avenue, 8th Floor

New York, New York 10179

Attention:  SPG Syndicate

email:  ABS_Synd@jpmorgan.com

 

with copies to:

 

J.P. Morgan Securities LLC

4 New York Plaza, 21st Floor

New York, New York  10004-2413

Attention: Bianca A. Russo, Esq.

email: US_CMBS_Notice@jpmorgan.com

 

and

 

23

--------------------------------------------------------------------------------


 

Cadwalader, Wickersham & Taft LLP

200 Liberty Street

New York, New York 10281

Attention: Jeffrey Rotblat

fax: (212) 504-6666

email: jeffrey.rotblat@cwt.com

 

or at any other address or email address furnished in writing by the Placement
Agent.

 

Notices to the Issuer shall be given to it at Arbor Realty Commercial Real
Estate Notes 2018-FL1, Ltd., c/o MaplesFS Limited, Boundary Hall, Cricket
Square, P.O. Box 1093, Boundary Hall, Cricket Square, KY1 1102, Grand Cayman,
Cayman Islands, Attention:  The Directors, telephone:  (345) 945 7099, fax: 
(345) 945 7100 with a  copy to the Arbor Parent at the address below.  Notices
to ART or the Arbor Parent shall be given to them at Arbor Realty Collateral
Management, LLC, 333 Earle Ovington Boulevard, 9th Floor, Uniondale, New York 
11553, Attention:  Executive Vice President, Structured Securitization, fax: 
(212) 389 6573, telephone:  (212) 389 6546.  Notices to the Co-Issuer shall be
given to it at Arbor Realty Commercial Real Estate Notes 2018-FL1, LLC, c/o
Puglisi & Associates, 850 Library Avenue, Suite 204, Newark, Delaware 19711,
Attention:  Donald J. Puglisi, telephone:  (302) 738 6680, fax:  (302) 738 7210
with a copy to the Arbor Parent at the address above.

 

(b)                                 Governing Law.  THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

(c)                                  Integration.  This Agreement supersedes all
prior discussions and agreements between the parties with respect to the subject
matter hereof and contains the sole and entire agreement between the parties
hereto with respect to the subject matter hereof.

 

(d)                                 Counterparts.  This Agreement may be
executed by any one or more of the parties hereto in any number of counterparts,
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page of this Agreement in Portable
Document Format (PDF) or by facsimile transmission shall be as effective as
delivery of a manually executed original counterpart of this Agreement.

 

(e)                                  Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

24

--------------------------------------------------------------------------------


 

(f)                                   Headings.  The headings herein are
included for convenience of reference only and are not intended to be part of,
or to affect the meaning or interpretation of, this Agreement.

 

(g)                                  No Bankruptcy Petition/Limited Recourse. 
The Placement Agent agrees that, prior to the date which is one year and one day
(or, if longer, the applicable preference period then in effect plus one day)
after the payment in full of all of the Offered Notes issued by the Co-Issuers,
it will not institute against, or join any other person in instituting against,
any of the Co-Issuers any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any bankruptcy, insolvency,
reorganization or similar law in any jurisdiction.  Notwithstanding any other
provision of this Agreement, the obligations of the Issuer hereunder are
limited-recourse obligations and the obligations of the Co-Issuer hereunder are
non-recourse obligations, in each case, payable solely from the Collateral in
accordance with the terms of the Indenture and following realization thereof and
reduction thereof to zero, all obligations of and all claims against the
Co-Issuers hereunder or arising in connection herewith shall be extinguished and
shall not thereafter revive.  No recourse may be had under this Agreement
against any employee, agent, officer, partner, member, shareholder or director
of any party hereto (collectively, the “Associated Persons”), in respect of the
transactions contemplated by this Agreement, it being expressly agreed and
understood that this Agreement is solely an obligation of each of the parties
hereto and that no personal liability whatever shall attach to or be incurred by
any Associated Person under or by reason of the obligations, representations and
agreements of the parties contained in this Agreement, or implied therefrom. 
This Section 14(g) shall survive the termination or expiration of this
Agreement.

 

(h)                                 Waiver of Jury Trial.  EACH OF THE
CO-ISSUERS, THE PARENT AND THE PLACEMENT AGENT HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY PARTY AGAINST THE OTHER PARTIES, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH PARTY HERETO AGREES THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

(i)                                     Exclusive Jurisdiction.  EACH OF THE
PARTIES HERETO IRREVOCABLY (I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT;

 

25

--------------------------------------------------------------------------------


 

(II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT; (III) AGREES
THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS
UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED
FOR NOTICES HEREUNDER.

 

[SIGNATURE PAGES FOLLOW]

 

26

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

ISSUER:

 

 

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2018-FL1, LTD.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

ARCREN 2018-FL1 — Placement Agreement

 

--------------------------------------------------------------------------------


 

 

CO-ISSUER:

 

 

 

ARBOR REALTY COMMERCIAL REAL ESTATE NOTES 2018-FL1, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

ARCREN 2018-FL1 — Placement Agreement

 

--------------------------------------------------------------------------------


 

 

PARENT:

 

 

 

ARBOR REALTY SR, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

ARCREN 2018-FL1 — Placement Agreement

 

--------------------------------------------------------------------------------


 

 

ART:

 

 

 

ARBOR REALTY TRUST, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continue on following page]

 

ARCREN 2018-FL1 — Placement Agreement

 

--------------------------------------------------------------------------------


 

Accepted: May 23, 2018

 

PLACEMENT AGENT:

 

J.P. MORGAN SECURITIES LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ARCREN 2018-FL1 — Placement Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

OFFERED NOTES

 

 

 

Initial Note 
Principal 
Balance

 

Interest Rate

 

Ratings
(Moody’s/DBRS)

Class A Notes

 

U.S.$

308,000,000

 

One-month LIBOR + 1.15%

 

Aaa(sf)/AAA(sf)

Class A-S Notes

 

U.S.$

50,400,000

 

One-month LIBOR + 1.50%

 

NR/AAA(sf)

Class B Notes

 

U.S.$

22,400,000

 

One-month LIBOR + 1.70%

 

NR/AA(low)(sf)

Class C Notes

 

U.S.$

23,100,000

 

One-month LIBOR + 2.50%

 

NR/A(low)(sf)

Class D Notes

 

U.S.$

37,100,000

 

One-month LIBOR + 3.05%

 

NR/BBB(low)(sf)

 

The aggregate combined Advisory, Structuring and Placement Agent Fee paid to the
Placement Agent shall be an amount equal to the aggregate placement fees (with
respect to the Offered Notes) and other fees set forth in the engagement letter,
dated March 28, 2018, entered into by Arbor Realty Trust Inc. and J.P. Morgan
Securities LLC.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of the Notes outside the United States:

 

(a)           The Placement Agent acknowledges that the Offered Notes have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)           The Placement Agent represents, warrants and agrees that:

 

(A) It has offered and sold the Offered Notes, and will offer and sell the
Offered Notes, (A) as part of their distribution at any time and (B) otherwise
until forty (40) days after the later of the commencement of the offering of the
Offered Notes and the Closing Date, only in accordance with Regulation S or
Rule 144A or any other available exemption from registration under the
Securities Act.

 

(B) Neither it nor any of its affiliates or any other person acting on its or
their behalf has engaged or will engage in any directed selling efforts with
respect to the Offered Notes, and all such persons have complied and shall
comply with the offering restrictions requirement of Regulation S.

 

(C) At or prior to the confirmation of sale of any Offered Notes sold in
reliance on Regulation S, it will have sent to each distributor, dealer or other
person receiving a selling concession, fee or other remuneration that purchases
Offered Notes from it during the distribution compliance period a confirmation
or notice to substantially the following effect:

 

“The Notes offered hereby have not been registered under Securities Act, and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons (i) as part of their distribution at any time or
(ii) otherwise until forty (40) days after the later of the commencement of the
offering of the Notes and the date of original issuance of the Notes, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them in Regulation S.”

 

(D) It has not and will not enter into any contractual arrangement with any
distributor with respect to the distribution of the Offered Notes, except with
its affiliates or with the prior written consent of the Co-Issuers.

 

Annex A-1

--------------------------------------------------------------------------------


 

(E) It has not made and will not make any invitation to any member of the public
in the Cayman Islands, within the meaning of Section 175 of the Cayman Islands
Companies Law (2016 Revision), to subscribe for the Offered Notes.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them in Regulation S.

 

(c)           The Placement Agent further represents, warrants and agrees that:

 

(i)            it has not offered, sold or otherwise made available and will not
offer, sell or otherwise make available any Offered Notes to any retail investor
in the European Economic Area. For the purposes of this provision:

 

(A)          the expression “retail investor” means a person who is one (or
more) of the following:

 

(1)           a retail client as defined in point (11) of Article 4(1) of
Directive 2014/65/EU (as amended, “MiFID II”); or

 

(2)           a customer within the meaning of Directive 2002/92/EC, where that
customer would not qualify as a professional client as defined in point (10) of
Article 4(1) of MiFID II; or

 

(3)           not a qualified investor as defined in Directive 2003/71/EC (as
amended, the “Prospectus Directive”); and

 

(B)          the expression “offer” includes the communication in any form and
by any means of sufficient information on the terms of the offer and the Offered
Notes to be offered so as to enable an investor to decide to purchase or
subscribe the Offered Notes;

 

(ii)           it has only communicated or caused to be communicated and will
only communicate or cause to be communicated an invitation or inducement to
engage in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act 2000 (“FSMA”)) received by it in connection with the
issue or sale of the Offered Notes in circumstances in which Section 21(1) of
the FSMA does not apply to the Co-Issuers;

 

(iii)          it has complied and will comply with all applicable provisions of
the FSMA with respect to anything done by it in relation to the Offered Notes
in, from or otherwise involving the United Kingdom; and

 

(iv)          the Offered Notes have not been and will not be registered under
the Financial Instruments and Exchange Act of Japan (Act No. 25 of 1948, as
amended, (the “FIEA”)).  Accordingly, the Placement Agent represents and agrees
that it has not, directly or indirectly, offered or sold and will not, directly
or indirectly, offer or sell any Notes in Japan or to, or for the benefit of, a
resident of

 

Annex A-2

--------------------------------------------------------------------------------


 

Japan (which term as used herein means any person resident in Japan, including
any corporation or other entity organized under the laws of Japan) or to others
for re-offering or resale, directly or indirectly, in Japan or to, or for the
benefit of, any resident in Japan, except pursuant to an exemption from the
registration requirements of, and otherwise in compliance with the FIEA and
other relevant laws and regulations of Japan.

 

(d)           The Placement Agent acknowledges that no action has been or will
be taken by the Co-Issuers that would permit a public offering of the Offered
Notes, or possession or distribution of the Time of Sale Information, the
Offering Memorandum or any other offering or publicity material relating to the
Offered Notes, in any country or jurisdiction where action for that purpose is
required.

 

Annex A-3

--------------------------------------------------------------------------------


 

ANNEX B

 

Subsequent Time of Sale Information

 

Annex B-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ARBOR REALTY COLLATERAL MANAGEMENT, LLC

Officer’s Certificate

 

The undersigned, Salvatore Villani, pursuant to Section 5(e) of that certain
Placement Agreement dated as of May 23, 2018 by and among Arbor Realty
Commercial Real Estate Notes 2018-FL1, Ltd., Arbor Realty Commercial Real Estate
Notes 2018-FL1, LLC, Arbor Realty SR, Inc., Arbor Realty Trust, Inc. and J.P.
Morgan Securities LLC (the “Placement Agreement”) does HEREBY CERTIFY that:

 

(a)           The Collateral Manager (i) is a limited liability company, duly
organized, is validly existing and is in good standing under the laws of the
State of Delaware, (ii) has full power and authority to own its assets and to
transact the business in which it is currently engaged, and (iii) is duly
qualified and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires, or the
performance of the Collateral Management Agreement and the Indenture would
require, such qualification, except for failures to be so qualified that would
not in the aggregate have a material adverse effect on the business, operations,
assets or financial condition of the Collateral Manager or on the ability of the
Collateral Manager to perform its obligations thereunder, or on the validity or
enforceability of, the Collateral Management Agreement and the provisions of the
Indenture applicable to the Collateral Manager; the Collateral Manager has full
power and authority to execute, deliver and perform the Collateral Management
Agreement and its obligations thereunder and the provisions of the Indenture
applicable to it; the Collateral Management Agreement has been duly authorized,
executed and delivered by it and constitutes a legal, valid and binding
agreement of the Collateral Manager, enforceable against it in accordance with
the terms thereof, except that the enforceability thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law);

 

(b)           Neither the Collateral Manager nor any of its Affiliates is in
violation of any federal or state securities law or regulation promulgated
thereunder that would have a material adverse effect upon the ability of the
Collateral Manager to perform its duties under the Collateral Management
Agreement or the Indenture, and there is no charge, investigation, action, suit
or proceeding before or by any court or regulatory agency pending or, to the
best knowledge of the Collateral Manager, threatened which could reasonably be
expected to have a material adverse effect upon the ability of the Collateral
Manager to perform its duties under the Collateral Management Agreement or the
Indenture;

 

(c)           Neither the execution and delivery of the Collateral Management
Agreement nor the performance by the Collateral Manager of its duties thereunder
or under the Indenture conflicts with or will violate or result in a breach or
violation of any of the terms or provisions of, or constitutes a default under: 
(i) the limited liability company agreement of the Collateral Manager, (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note agreement
or other evidence of indebtedness or other agreement, obligation, condition,
covenant or instrument to which the Collateral Manager is a party or is bound,
or (iii) any law, decree, order,

 

Exhibit A-1

--------------------------------------------------------------------------------


 

rule or regulation applicable to the Collateral Manager of any court or
regulatory, administrative or governmental agency, body or authority or
arbitrator having jurisdiction over the Collateral Manager or its properties,
and which would have, in the case of any of (i), (ii) or (iii) of this
subsection (c), either individually or in the aggregate, a material adverse
effect on the business, operations, assets or financial condition of the
Collateral Manager or the ability of the Collateral Manager to perform its
obligations under the Collateral Management Agreement or the Indenture;

 

(d)           No consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
person is required for the performance by the Collateral Manager of its duties
under the Collateral Management Agreement and under the Indenture, except such
as have been duly made or obtained;

 

(e)           The Offering Memorandum, as of the date thereof (including as of
the date of any supplement thereto) and as of the Closing Date does not contain
any untrue statement of a material fact and does not omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(f)            On the Closing Date, there shall not have been, since the
respective dates as of which information is given in the Offering Materials, any
material adverse change or prospective material adverse change with respect to
the Issuer, the Co-Issuer or the pool of Closing Date Mortgage Assets; and

 

(g)           The Collateral Manager is registered as an investment adviser
under the Investment Advisers Act of 1940, as amended.

 

Capitalized terms not set forth herein shall have the meaning ascribed thereto
in the Indenture referred to in the Placement Agreement.

 

[Signature page follows]

 

Exhibit A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this     day of
          , 2018.

 

 

ARBOR REALTY COLLATERAL MANAGEMENT, LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ARBOR REALTY SR, INC.



Officer’s Certificate

 

The undersigned, Valerie Rubin, pursuant to Section 5(f) of that certain
Placement Agreement dated as of May 23, 2018, by and among Arbor Realty
Commercial Real Estate Notes 2018-FL1, Ltd., Arbor Realty Commercial Real Estate
Notes 2018-FL1, LLC, Arbor Realty SR, Inc., Arbor Realty Trust, Inc. and J.P.
Morgan Securities LLC (the “Placement Agreement”) does HEREBY CERTIFY that:

 

(a)           Arbor Realty SR, Inc. (“Seller”) (i) is a corporation, duly
incorporated, is validly existing and is in good standing under the laws of the
State of Maryland, (ii) has full power and authority to own its assets and to
transact the business in which it is currently engaged, and (iii) is duly
qualified and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires, or the
performance of the Mortgage Asset Purchase Agreement and the Indenture would
require, such qualification, except for failures to be so qualified that would
not in the aggregate have a material adverse effect on the business, operations,
assets or financial condition of Seller or on the ability of Seller to perform
its obligations thereunder, or on the validity or enforceability of, the
Mortgage Asset Purchase Agreement and the provisions of the Indenture applicable
to Seller; Seller has full power and authority to execute, deliver and perform
the Mortgage Asset Purchase Agreement and its obligations thereunder and the
provisions of the Indenture applicable to it; the Mortgage Asset Purchase
Agreement has been duly authorized, executed and delivered by it and constitutes
a legal, valid and binding agreement of Seller, enforceable against it in
accordance with the terms thereof, except that the enforceability thereof may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

 

(b)           Neither Seller nor any of its Affiliates is in violation of any
federal or state securities law or regulation promulgated thereunder that would
have a material adverse effect upon the ability of Seller to perform its duties
under the Mortgage Asset Purchase Agreement or the Indenture, and there is no
charge, investigation, action, suit or proceeding before or by any court or
regulatory agency pending or, to the best knowledge of Seller, threatened which
could reasonably be expected to have a material adverse effect upon the ability
of Seller to perform its duties under the Mortgage Asset Purchase Agreement or
the Indenture;

 

(c)           Neither the execution and delivery of the Mortgage Asset Purchase
Agreement nor the performance by Seller of its duties thereunder or under the
Indenture conflicts with or will violate or result in a breach or violation of
any of the terms or provisions of, or constitutes a default under:  (i) the
articles of incorporation or by-laws of Seller, (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement or other evidence of
indebtedness or other agreement, obligation, condition, covenant or instrument
to which Seller is

 

Exhibit B-1

--------------------------------------------------------------------------------


 

a party or is bound, or (iii) any law, decree, order, rule or regulation
applicable to Seller of any court or regulatory, administrative or governmental
agency, body or authority or arbitrator having jurisdiction over Seller or its
properties, and which would have, in the case of any of (i), (ii) or (iii) of
this subsection (c), either individually or in the aggregate, a material adverse
effect on the business, operations, assets or financial condition of Seller or
the ability of Seller to perform its obligations under the Mortgage Asset
Purchase Agreement or the Indenture;

 

(d)           No consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
person is required for the performance by Seller of its duties under the
Mortgage Asset Purchase Agreement and under the Indenture, except such as have
been duly made or obtained;

 

(e)           With respect to any information in the Offering Memorandum
regarding Seller, the Offering Memorandum, as of the date thereof (including as
of the date of any supplement thereto) and as of the Closing Date does not
contain any untrue statement of a material fact and does not omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

 

(f)            With respect to Section 5(d) of the Placement Agreement, (i) the
undersigned has carefully reviewed the Time of Sale Information (as defined in
the Placement Agreement) and the Offering Memorandum and hereby confirms, to the
knowledge of the undersigned, after due inquiry, the representation set forth in
Section 2(a) of the Placement Agreement is true and correct; (ii) the
undersigned further confirms that the Co-Issuers, the Arbor Parent or the other
Arbor entities each complied in all material respects with all agreements and
satisfied all conditions on their part to be performed or satisfied under the
Placement Agreement at or prior to the Closing Date; and (iii) other than as set
forth in the Time of Sale Information, since the Time of Sale (as defined in the
Placement Agreement) and other than as set forth in the Offering Memorandum,
since the date thereof, there has not been any material adverse change or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position, stockholders’ equity or
results of operations of the Co-Issuers or the Arbor Parent.

 

Capitalized terms not set forth herein shall have the meaning ascribed thereto
in the Indenture referred to in the Placement Agreement.

 

[Signature page follows]

 

Exhibit B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this      day of
         , 2018.

 

 

 

ARBOR REALTY SR, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit B-3

--------------------------------------------------------------------------------